Title: To James Madison from John Mitchell, 25 June 1803 (Abstract)
From: Mitchell, John
To: Madison, James


25 June 1803, Le Havre. Since he closed his letter of this date, the ship George has landed and reports having been boarded by British frigates in the Channel and having been “treated perfectly Polite by all the Captains.” The captain of the brig Peggy complains of the treatment he received from the captain of the British frigate Ranger, “who took three men from Him all of whom appear on the role of Equipage—two … Native Americans the other is by birth a foreigner.” “He wrote to London & Informed our Consuls there of the Circomstances—His Letters & packets for this place were broke open, but none taken away.” By this vessel received JM’s letter of 9 Apr., the laws of the first session of the Seventh Congress, and letters for Skipwith and Appleton, which shall be forwarded. Encloses an act of the government, dated 1 Messidor an XI [20 June 1803], “forbiding the entry of any Article the growth or Produce of England or its Colonies, and requireing Certificate of Origin signed by the french Agent where the Vessell sails from.” Fears American merchants now sailing for this port without such certificates will suffer much from this law.
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 2 pp.; docketed by Wagner as received 29 Aug. Enclosure not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   A full transcription of this document has been added to the digital edition.

